Citation Nr: 1001565	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from July 1969 to July 1972 and in the United States 
Army from December 1983 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

In connection with his appeal the Veteran and his spouse 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO in September 2009.  A transcript of the 
hearing is associated with the claims files. 


FINDING OF FACT

The occupational and social impairment from the Veteran's 
PTSD has more nearly approximated total than deficiencies in 
most areas for the entire evaluation period. 


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate the Veteran's 
entitlement to a 100 percent rating throughout the period of 
this claim.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.

Prior to the Veteran being granted entitlement to service 
connection for PTSD in a May 1999 rating decision, he was 
afforded a VA examination in February 1999.  At that time the 
Veteran reported that he experienced daily recurring thoughts 
about his time in Vietnam, which tended to occur most 
frequently when he was not fully occupied by a task.  The 
Veteran also reported that he experienced problems falling 
asleep and staying asleep and that he would only sleep two to 
three hour segments at a time that were interrupted by 
dreams.  Additionally, the Veteran reported that he 
experienced significant irritability.  He also reported that 
he became easily annoyed when things did not go as planned 
and that his boss had to intervene on his behalf with other 
employees because of his temper.  The Veteran reported that 
he had no friends.  At that time the Veteran also reported a 
history of depression and thoughts of suicide, which first 
began during his December 1983 to December 1984 service in 
the Army.  At that time he was hospitalized.  The examiner 
also noted that, in the past, the Veteran has been referred 
to the VA Medical Center for inpatient treatment for PTSD.  
The Veteran also reported experiencing excessive worry, 
significant anxiety, hypervigilance, and some obsessive 
impulses.  He also admitted to having a long history of 
alcohol abuse, which he believed to be under control at the 
time of the examination. 

Upon mental status examination the Veteran was found to be 
alert, oriented, and cooperative through the interview.  His 
speech was of normal tone, rate, and volume.  He responded 
relevantly to questions and his responses were goal directed 
and logically organized.  His mood was mildly depressed, and 
his affect was tense and anxious.  He denied problems with 
attention, concentration, and memory at that time.  
Additionally, he denied any past suicide attempts, but 
admitted to past suicidal thoughts.  He denied thoughts or 
plans of harming others.  The Veteran was able to repeat 6 
digits forward and repeat four words after one trial, but 
only recalled 2 of the 4 four words after a 10 minute delay.  
He appeared somewhat anxious about the word recall task.  The 
examiner reported that the Veteran's insight was fair and his 
judgment was adequate.  The examiner noted that the Veteran 
experienced daily, intense, and distressing recollections of 
combat events and profound fears for his safety.  
Additionally, the examiner stated that the Veteran's 
heightened emotional arousal, his general sense of 
foreshortened future, and his difficulty establishing 
relationships were a part of his every day life. The examiner 
assigned a Global Assessment of Functioning (GAF) score of 45 
and noted that the Veteran presented with a history of 
chronic and severe PTSD symptoms.       

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale 
score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).

Based in part on the results of the February 1999 VA 
examination, the Veteran was granted entitlement to service 
connection for PTSD and assigned a 50 percent evaluation.  In 
August 2006, the Veteran filed a claim for an increased 
disability rating for PTSD, stating that his condition had 
worsened.

In April 2006 the Veteran was provided a psychiatric 
consultation evaluation at the VA Medical Center.  At that 
time the Veteran reported that he always expected the worst 
to happen, that his temper was getting worse, and that he had 
been "flying off the handle" and then subsequently having 
to apologize to people.  He reported that he did not enjoy 
too many things anymore and that he continued to experience 
nightmares about his combat experiences in Vietnam.  He also 
reported experiencing intrusive daytime recollections on a 
daily basis.  He reported that his mood was typically 
irritable and tense and he only enjoyed spending time with 
his dog.  He reported significant hypervigilance, in that he 
repeatedly would check doors, windows, locks, the property, 
etc., at all hours of the day or night.  He reported that he 
would inappropriately express his anger at work and has had 
outbursts where he physically assaulted co-workers.  He 
denied physically abusive behavior at home, but admitted to 
verbal outbursts.  The Veteran reported that he would 
typically drink 2-3 beers a day during the work week and at 
least 10 beers a day on the weekends; however, he reported 
that he did not see this behavior as indicative of a problem 
with alcohol.  The Veteran also reported almost a continuous 
feeling of anxiety but denied panic attacks. 

Upon mental status examination the Veteran's features seemed 
somewhat drawn and he appeared downcast.  His speech was soft 
and low, and his affective expression was constricted.  His 
mood appeared to be moderately depressed.  The conversation 
was logically organized and goal directed.  The examiner 
reported that the Veteran focused predominantly on feelings 
of anxious worry, irritability, reduced enjoyment of usual 
activities, temper, and sleep difficulties.  The examiner 
stated that the Veteran's judgment was fair, but his insight 
involving his problem with alcohol was limited.  The Veteran 
also denied suicidal and homicidal ideations at that time.  
The examiner assigned the Veteran a GAF score of 55.  

In December 2006 VA received a letter from the Veteran's 
spouse describing the Veteran's worsening PTSD symptoms.  In 
her letter, the Veteran's spouse stated that the Veteran had 
become more irritable, he continued to experience sleep 
disturbances, and he had a lack of energy and interest in 
previously enjoyed activities.  She reported that she was 
sometimes fearful of him and for him.  She stated that he was 
taking psychiatric medication and had recently admitted 
himself for inpatient psychiatric care.  However, she stated 
that in spite of his medication he was still moody and was 
unable to work the entire work day on most days.  She 
reported that the Veteran would fly off the handle over 
small, ordinary, everyday annoyances that normal people would 
take in stride.

In February 2007 the Veteran was afforded a VA examination.  
At that time the Veteran reported that he continued to 
experience nightmares, but that the nightmares were not 
anywhere near as bad as the intrusive recollections he had 
during the day.  He reported that he had become obsessed with 
thoughts about Vietnam.  The Veteran also reported increased 
difficulty with temper and irritability and stated that he 
simply preferred to be alone.  The Veteran reported that he 
experienced some difficulty with loud noises and sudden 
approaches.  The Veteran also reported difficulties in his 
marriage.  

Upon mental status examination the Veteran was alert and 
oriented.  He was reported to be in good contact with reality 
and showed no signs or symptoms of psychosis.  The Veteran 
spoke generally in normal tones, but his rhythm and rate were 
somewhat slowed and faltering.  His conversation was 
generally relevant and coherent, and he expressed his 
emotions in a normal and ordinary manner.  The examiner 
reported that the Veteran was quite clearly depressed and his 
conversation focused on his frustration, irritability, anger, 
and sadness over his current set of circumstances.  His 
affect was sluggish and under-responsive, to the point of 
being blunted and at times flattened.  The Veteran was 
withdrawn, isolated, and felt extremely put upon and unjustly 
persecuted in some odd kind of manner.  The Veteran's memory 
and intellect appeared to be intact and of average capacity, 
and he did not show any ongoing impairment of insight or 
judgment in his everyday life, with the exception that he 
continued to occasionally drink to excess.  

The examiner's overall impression was that the Veteran 
presented with moderate PTSD and moderately severe to severe 
adjustment disorder with depression.  It was the examiners 
opinion that the Veteran's significant increase in depression 
at the time of the February 2007 VA examination was a result 
of his diagnosis of diabetes mellitus and not his PTSD.  
However, the Veteran had already been diagnosed with diabetes 
mellitus at his previous examinations and this was not the 
opinion of the other VA examiners.  The February 2007 
examiner assigned the Veteran a GAF of 55.

Of record is a January 2007 letter from the Veteran's former 
employer.  In his letter, Mr. T.B. stated that the Veteran 
used to be a good worker and was able to do pretty much 
anything he was asked.  Mr. T.B. reported that the Veteran 
used to always be punctual and rarely called off.  However, 
Mr. T.B. reported that over the two previous years, the 
Veteran had been missing a lot of work, calling off, or 
leaving early.  He reported that the Veteran had always been 
moody, but that his irritability had increased and other 
employees seemed to have to "tip toe" around the Veteran so 
that he would not yell or get upset.  Mr. T.B. also reported 
that the Veteran had been in altercations with other 
employees.  Mr. T.B. stated that he had not wanted to release 
the Veteran from employment as a result of his problems 
because he felt sorry for the Veteran and knew that the 
Veteran had obligations.  The Board notes that the Veteran 
was let go from his job in October 2007 and has not been able 
to procure another position since that time.

Also of record is a January 2009 statement from the Veteran's 
spouse.  She reported that the Veteran was very unstable.  He 
was awake all hours of the night, walking around and checking 
the house.  She reported that the Veteran was passively 
suicidal and in November 2008 had been recommended for 
institutional inpatient psychiatric care for his PTSD by his 
treating mental health counselor.  She reported that he was 
now obsessed with the war in Afghanistan and was generally 
"crazy."  She reported that the Veteran was let go from his 
job in October 2007 because of his PTSD.     

The record also reflects that from at least April 2006 to at 
least February 2009, the Veteran has received mental health 
counseling at the VA Medical Center.  These records show that 
the Veteran has consistently reported feelings of significant 
depression, hypervigilance, hyperarousal, decreased interest 
and joy in previous hobbies, isolative tendencies, marital 
difficulties, suicidal thoughts, thoughts of violence against 
others, paranoia, anxiety, restricted affect, decline in 
personal hygiene, decreased appetite, and a lack of 
motivation and energy.

In September 2009 the Veteran and his spouse provided 
testimony before the Board at a hearing at the RO.  At that 
time the Veteran reported that he had been receiving 
treatment at the VA Medical Center and had been taking 
medication for his PTSD symptoms, to include his sleep 
disturbances and paranoia.  He reported that Vietnam 
controlled his whole life and that he didn't have any 
relationships, other than that which he shared with his wife.  
He reported that he had been feeling severely depressed and 
had experienced suicidal thoughts.  He also discussed the 
incident reported by his spouse in her January 2009 
statement, in which the Veteran's treating mental health 
counselor recommended that he be institutionalized for 
psychiatric treatment.  He reported that security and the 
local police had been called to take him to the hospital, but 
that he was not admitted at that time.  He also reported that 
his social life, for all intents and purposes, was non-
existent.  He reported that he was let go from his job 
because his boss had had enough of dealing with the Veteran's 
attitude and anger management problems.

In her testimony, the Veteran's spouse reported that the 
Veteran still experienced difficulty sleeping and that he was 
very isolative.  She reported that he and his dog would just 
go out to the woods alone together and that she had to always 
call him and remind him of his appointments.  She reported 
that his hygiene had gotten worse.  Additionally, the 
Veteran's spouse described the Veteran's obsession with 
checking the house and the grounds for safety.  She also 
reported that she and the Veteran are unable to take trips as 
they caused him to become agitated.  She reported that the 
Veteran was no longer active in the Veterans of Foreign Wars 
organization and that in general his lifestyle was just 
"sad." 

The Board notes that the subjective complaints of the 
Veteran, both those reported in the VA examination reports 
and those provided at his Board hearing in September 2009, 
describe a disability picture that appears to have 
progressively worsened since he was originally granted 
service connection in May 1999.  Most notably, the Veteran 
appears to have experienced a rather severe increase in his 
feelings of depression since his February 1999 VA 
examination.  

In this regard, the Board notes that, as discussed above, the 
February 2007 VA examiner attributed the Veteran's feelings 
of depression to his diabetes mellitus and not his PTSD.  
However, while the findings of a physician are medical 
conclusions that the Board cannot ignore of disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

The Board finds that the February 2007 VA examiner's opinion 
that the Veteran's depression is a result of his diabetes 
mellitus and not his PTSD to be of little probative value.  
In this regard, the Board notes that neither of the Veteran's 
previous examiners nor any of his treating mental health 
counselors have expressed that opinion.  Additionally, all 
the statements received from the Veteran and his spouse tend 
to indicate that his depression is a part of his increased 
PTSD symptoms.  

Additionally, the Board notes that the Veteran has been 
assigned several GAF scores throughout his mental health 
treatment.  While particular GAF scores are not contained in 
the VA schedule of ratings for mental disorders, 38 C.F.R. 
§ 4.130, they are a useful tool in assessing a Veteran's 
disability and assigning disability evaluations.  However, 
they are just one of many factors considered when determining 
an evaluation.

In this regard, the Board finds that some of the GAF scores 
assigned to the Veteran are somewhat inconsistent with each 
other and are also inconsistent with the subjective 
complaints of the Veteran and the impairment described by the 
examiners at the separate evaluations.  In this regard, the 
Board notes that the Veteran was assigned a GAF score of 45 
in February 1999.  Subsequent VA examiners have reported that 
the Veteran's disability picture was much the same as it had 
been at the VA examination in February 1999, yet they 
assigned GAF scores of 55.  Therefore, the Board assigns the 
GAF scores less probative weight than the subjective 
complaints and objective findings discussed above.

The Board acknowledges that the results of the VA 
examinations and the symptoms described in the mental health 
treatment notes do not indicate that the Veteran experiences 
all of the symptoms associated with a 100 percent rating for 
PTSD.  However, the Court has held that the symptoms 
enumerated under the schedule for rating mental disorders are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Thus, a finding that there is total occupational and social 
impairment is sufficient to warrant a 100 percent rating even 
though the specific symptoms listed for a 100 percent rating 
are not manifested.

Additionally, it is worth noting that, under the rating 
schedule, marginal employment shall not be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination. 38 C.F.R. § 4.16(a).

In this regard, the Board notes that the January 2007 
statement from the Veteran's employer indicates that the 
Veteran had been experiencing difficulties at work as early 
as 2005.  The Board considers the Veteran's former employer's 
statements regarding the fact that he kept the Veteran on 
because he felt sorry for him and knew he had obligations an 
indication that the Veteran was working in a protected 
environment.  Therefore, it appears that the Veteran only 
remained employed as long as he did through the good grace of 
his employer and his prolonged employment cannot be 
considered to be a reflection of his ability to function in 
an employment environment.  

In sum, the Board finds that the occupational and social 
impairment throughout the period of this claim has more 
nearly approximated total than deficiencies in most areas.  
Accordingly, the Board finds that a 100 percent disability 
rating for PTSD is warranted.

ORDER

A 100 percent disability rating for PTSD is granted for the 
entire evaluation period, subject to the criteria applicable 
to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


